Title: From Thomas Jefferson to Ferdinand Grand, 23 April 1790
From: Jefferson, Thomas
To: Grand, Ferdinand



Dear Sir
New York April 23d. 1790.

You may remember that we were together at the Hotel de la Monnoye, to see M. Drost strike coins in his new manner, and that you were so kind as to speak with him afterwards on the subject of his coming to America. We are now in a condition to establish a mint, and should be desirous of engaging him in it. I suppose him to be at present in the service of Watts and Bolton, the latter of whom you may remember to have been present with us at the Monnoye. I know of no means of communicating our dispositions to Drost so effectually as through your friendly agency; and therefore take the liberty of asking you to write to him to know  what emoluments he receives from Watts and Bolton, and whether he would be willing to come to us for the same? If he will, you may give him an expectation, but without an absolute engagement, that we will call for him immediately, and that with himself we may probably take and pay him for all the implements of coinage he may have, suited to our purposes. If he asks higher terms, he will naturally tell you so, and what they are; and we must reserve a right to consider of them. In either case, I will ask your answer as soon as possible. I need not observe to you that this negociation should be known to nobody but yourself, Drost and Mr. Short.
The good old Doctor Franklin, so long the ornament of our country and I may say of the world, has at length closed his eminent career: he died on the 17th. instant, of an imposthume of his lungs, which having suppurated and burst, he had not the strength to throw off the matter, and was suffocated by it: his illness from this imposthume was of sixteen days. Congress wear mourning for him by a resolve of their body.—I beg you present my friendly respects to Madame Grand, the elder and younger, and to your son, and believe me to be with sentiments of great esteem and attachment, Dear Sir &c.,

Thomas Jefferson

